UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

RYAN STREET, : Case No. 3:18-cv-221
Plaintiff, : District Judge Walter H. Rice
: Magistrate Judge Sharon L. Ovington

VS.

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

 

This social security case is presently before the Court on the parties’ Joint Motion
for Remand for Further Proceedings Pursuant to Sentence Four of 42 U.S.C. § 405(g).
(Doc. #9). The parties move for the entry of a judgment reversing the Commissioner’s
decision under sentence four of 42 U.S.C. § 405(g), with remand of the cause to the
Commissioner for further administrative proceedings consistent with this motion. Upon
remand, the Appeals Council will vacate all findings in the Administrative Law Judge’s
decision The Commissioner will hold a new hearing and develop the administrative
record as necessary to determine whether Plaintiff is disabled within the meaning of the
Social Security Act and then issue a new decision. As part of the remand proceedings,
the opinion evidence of record will be re-weighed in accordance with the applicable

regulations and rulings.

IT IS THEREFORE ORDERED THAT:

l. The parties’ Joint Motion for Remand for Further Proceedings
Pursuant to Sentence Four of 42 U.S.C. § 405(g) (Doc. #9) is
ACCEPTED;

2. The Clerk of Court is directed to enter Judgment in Plaintift"s
favor under Fed. R. Civ. P. 58;

3. Thjs matter is REMANDED to the Social Security
Administration, pursuant to sentence four of 42 U.S.C. §
405(g), for further consideration consistent with this Decision
and Entry and the parties’ stipulation; and

4. The case is tenninated on the docket of this Court.

IT IS SO ORDERED.

1.3~1~1¢'; é./L»\F\C:*

 

 

Walter H. Rice
United States District Judge

